DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s amendment and arguments filed 07/22/2022, with respect to the claim rejections set forth in the Non-Final Rejection mailed 04/22/2022 have been fully considered and are not persuasive.  
Applicant has amended the independent claims to include the limitation “wherein continuing to deliver the further antitachycardia stimulation past the presettable time increases the patient’s risk of thrombosis.”
Applicant notes that the prior art of Hareland teaches reducing a risk that a high voltage backup device will not be available by setting a time limit to a relatively low value to prevent failure of the device due to limited battery life of a device capable of delivering high voltage shocks. Therefore, Applicant argues that a person of ordinary skill in the art that the time limit of Hareland would be significantly less than the pre-settable time that would have to be exceeded to increase the patient’s risk of thrombosis by delivering further ATP therapy past the pre-settable time.
The Examiner respectfully disagrees. First, the Examiner notes both Applicant’s claimed invention and Hareland are concerned with delivering ATP therapy to a patient (see Hareland; Abstract). Secondly, the claim requires delivering ATP until the expiration of a presettable time, which Hareland discloses in par. [0144]). Hareland also notes that prolonged ATP can be harmful to the patient and could be risky over time (par. [0061]).  Therefore, the question remains, what length of time results in an increased risk of thrombosis, not the actual occurrence of thrombosis (emphasis added). Hareland is silent regarding any particular time frame and just states the pre-settable time needs to be set low enough so that the battery of the ICD is not likely to fail. However, when viewing Hareland as a whole, it is clear from the description that it would not be desirable to have prolonged periods of ATP so as to reduce patient health risks and the time period is a function of device battery life of the device. The battery life of these types of devices typically range from 5-7 years when first implanted. While the Examiner notes that delivering ATP continuously for this ;length of time would clearly be unreasonable, one of ordinary skill in the art would understand that some fraction of the remaining battery life would be the upper bound of the presettable time limit discussed by Hareland in order to ensure the device effectively treats a tachyarrhythmia without unnecessarily draining the battery of the device in order to maximize the device’s battery life.
When looking to Applicant’s specification, Applicant states, in one exemplary embodiment (emphasis added), the presettable time can be 48 hours (par. [0262]) but in general as the amount of time ATP is applied increases (since the atrial tachycardia would persist for longer periods of time), thrombosis risk increases. Applicant has not set a specific time or threshold from when no risk exists to when a risk starts to exist and instead indicates there is some risk of thrombosis inherent in the application of ATP (which is a function of the presence of atrial tachycardia wherein increased time of atrial tachycardia produces a risk of thrombosis, see par. [0262] of Applicant’s specification) and this risk would only increase as time goes on.
Therefore, while Hareland may be concerned with a different problem, such as battery life of the ICD, Hareland does disclose limiting the amount of time ATP can be delivered and, in view of Applicant’s specification, any reduction in time of applied ATP therapy would necessarily reduce a risk of thrombosis to some degree. This does not mean that thrombosis would not occur but the process flow of Hareland would result in reducing thrombosis risk as required by the claim. The converse of this would be the application of ATP after the expiration of the presettable time would necessarily increase a thrombosis risk since prolonged ATP (and thus the prolonged existence of atrial tachycardia) would increase the risk/chance of a thrombosis.
To distinguish from the applied art, Applicant would need to include other steps not disclosed by Hareland that Applicant contends leads to the reduction of  a thrombosis risk over time. As currently claimed, Hareland discloses all of the method steps and the additional “wherein” statement added via an amendment merely defines a functional result that is obtained if the method steps are followed. Therefore, it would be reasonable to conclude that if the prior art discloses the same method steps, the claimed result would also necessarily be achieved by the prior art. The rejection is therefore maintained.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6, 8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hareland et al. (2017/0312514).
Regarding Claims 1, 3-6 and 10-12, Hareland discloses an implantable cardioverter defibrillator (ICD) 16 having a processor 90, treatment unit 96, remote data transmitter 146 (found in remote device 21) that communicates with communication circuitry 94 (e.g. a near-field telemetry unit) in device 16; and a memory 92 for storing instructions that are executable by the processor 90 (Fig. 4; par. [0071-0075]). Hareland further discloses delivering, with the treatment unit 96,  anti-tachyarrhythmia pacing (ATP) to a patient (par. [0139]) until a timer threshold is reached and then deactivating ATP once the timer threshold is exceeded (par. [0144]). Hareland then discloses that an activation signal can be sent from/assigned from a remote device 21 (namely from remote transmitter 146)  to communication circuitry 94 of ICD 16 (which can be considered a first group) to re-enable ATP therapy (par. [0132, 0139]). Lastly the Examiner notes the claimed result of “reducing a risk of thrombosis” is currently claimed as a result that necessarily flows from following the step of deactivating an ability of the treatment unit to deliver further antitachycardia stimulation after an expiration of a presettable time and the result of “wherein continuing to deliver the further atrial antitachycardia stimulation past the presettable time increases the patient’s risk of thrombosis” is simply a statement of what would happen if ATP is delivered after the presettable time. This is not an active method/process step and the art of Hareland would not deliver ATP after the expiration of the time anyway. Therefore, since the disclosure of Hareland teaches deactivating therapy after a presettable time, the Examiner notes the risk of thrombosis is reduced. As noted in Applicant’s specification, prolonged ATP results in increased risk of thrombosis (see par. [0262]). Therefore any shortening of a therapy time would reduce a risk of thrombosis.
The Examiner notes in the exemplary embodiment illustrated in the Figures, Hareland relies on an ICD placed in the ventricle and not an atrial antitachycardia device as claimed. However, the disclosure of Hareland indicates that the features described with respect to the exemplary embodiment can also be applied in ICDs placed in other locations, such as the atria for treating atrial tachyarrhythmia (see par. [0038, 0081, 0084, 0085]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Hareland reference to include an ICD implanted in an atrium of a heart, as taught and suggested by Hareland, for the purpose of effectively treating atrial tachyarrhythmia.
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try and use an ICD in an atrium of a heart since Hareland has provided a finite number (implantation in an atrium or ventricle) of identified, predictable solutions, each having a reasonable expectation of success.

Regarding Claim 8, Hareland discloses an implantable cardioverter defibrillator (ICD) 16 having a first processor 90, treatment unit 96, a first remote data transmitter 94 in device 16; and a first memory 92 for storing instructions that are executable by the processor 90 (Fig. 4; par. [0071-0075]). Additionally, Hareland discloses a remote access unit 21 disposed remotely from said implantable system, said remote access unit 21 containing a second processor 140; second memory 142 and a second remote data transmitter 146 (Fig. 6). Hareland further discloses delivering, with the treatment unit 96,  anti-tachyarrhythmia pacing (ATP) to a patient (par. [0139]) until a timer threshold is reached and then deactivating ATP once the timer threshold is exceeded (par. [0144]). Hareland then discloses that an activation signal can be sent from/assigned from a remote device 21 (namely from remote transmitter 146)  to communication circuitry 94 of ICD 16 to re-enable ATP therapy (par. [0132, 0139]). The reactivation data is sent in response to an activation input into device 21 from a clinician. Lastly the Examiner notes the claimed result of “reducing a risk of thrombosis” is currently claimed as a result that necessarily flows from following the step of deactivating an ability of the treatment unit to deliver further antitachycardia stimulation after an expiration of a presettable time and the result of “wherein continuing to deliver the further atrial antitachycardia stimulation past the presettable time increases the patient’s risk of thrombosis” is simply a statement of what would happen if ATP is delivered after the presettable time. This is not an active method/process step and the art of Hareland would not deliver ATP after the expiration of the time anyway. Therefore, since the disclosure of Hareland teaches deactivating therapy after a presettable time, the Examiner notes the risk of thrombosis is reduced. As noted in Applicant’s specification, prolonged ATP results in increased risk of thrombosis (see par. [0262]). Therefore any shortening of a therapy time would reduce a risk of thrombosis.
The Examiner notes in the exemplary embodiment illustrated in the Figures, Hareland relies on an ICD placed in the ventricle and not an atrial antitachycardia device as claimed. However, the disclosure of Hareland indicates that the features described with respect to the exemplary embodiment can also be applied in ICDs placed in other locations, such as the atria for treating atrial tachyarrhythmia (see par. [0038, 0081, 0084, 0085]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Hareland reference to include an ICD implanted in an atrium of a heart, as taught and suggested by Hareland, for the purpose of effectively treating atrial tachyarrhythmia.
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try and use an ICD in an atrium of a heart since Hareland has provided a finite number (implantation in an atrium or ventricle) of identified, predictable solutions, each having a reasonable expectation of success.
Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hareland et al. (2017/0312514) in view of Huelskamp et al. (2016/0228701). Hareland discloses monitoring length of time in which ATP is delivered and then de-activating ATP when the length of time exceeds a threshold (par. [0139, 0144]) but fails to disclose transmitting status data indicating whether the treatment is activated or de-activated. However, in the same field of endeavor of ATO therapy, Huelskamp discloses transmitting therapy status after a therapy limit/time limit associated with ATP has been exceeded for the purpose of indicating to a clinician that an error or limit has occurred so that the clinician can take appropriate action to remedy the situation or help the patient (par. [0102]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Hareland reference to include transmitting treatment status data, especially in the event the time limit is exceeded, as taught and suggested by Huelskamp, for the purpose of indicating to a clinician that an error or limit has occurred so that the clinician can take appropriate action to remedy the situation or help the patient.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN PORTER whose telephone number is (571)270-5419. The examiner can normally be reached Mon - Fri 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN PORTER/Primary Examiner, Art Unit 3792